DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 21-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert et al. (hereinafter “Lehnert”) (US 2014/0067135 A1) in view of Berner (US 2019/0085871 A1), and further in view of SOMEYA et al. (hereinafter “SOMEYA”) (US 2016/0291606 A1).
As to claims 1 and 21-22, Lehnert teaches an integrated device in an HVAC system configured to modify an environmental condition of a building [Figs. 1-2] [0102-0104], the integrated device comprising: 
a valve configured to regulate a flow of a fluid through a conduit [Figs. 1-2] [0105-0106]; 
an actuator comprising a motor and a drive device, the drive device driven by the motor and coupled to the valve for driving the valve between multiple positions [at least an entirely open position and an entirely close position] [Figs. 1-2] [0107, 0114-0117, 0135-0140]; and 
a processing circuit coupled to the motor and configured to: 
detect device identifying information for at least one of the valve or the actuator [0108, 0110, 0119-0121, 0140-0142];
Lehnert teaches a system for the automated functional monitoring of an HVAC (heating, ventilation and air-conditioning) system to check the functioning of fluid flow valves in an automated fashion to monitor an entire building. The result of the functional diagnosis is preferably transmitted to a central unit which is configured to monitor a plurality of fluid flow valves [0024-0033, 0035]. Lehnert also teaches detect device identifying information for at least one of the valve or the actuator, such that a performance status of the valve [0031-0033, 0037-0038, 0041-0042, 0052-0053, 0108, 0110, 0119-0121, 0140-0142]. Lehnert does not explicitly teach detecting a property of the valve and operate the motor based at least in part on the detected device property information. 
However, Berner teaches a method and system for operating a valve assembly based on fluid flow requirement and a maximum flow rate for each of a plurality of valves [On the basis of the maximum flow rate or volume flow for the respective valve module 3, in accordance with the illustration in FIG. 4, the threshold values 122, 123 for the connection or disconnection of the respective valve modules 3 can be determined, said threshold values 122 and 123 can be stored in particular in the microcontroller 108 of the control unit 105]. Berner teaches detecting the maximum flow provided by each of the valves, and controlling the valves operation based on the maximum flow rate for respective valve and fluid flow requirement [from FIG. 5, it can be seen that in the case of a linearly increasing fluid flow requirement, starting from a time t0, initially only one of the valve modules 3 provides a fluid volume flow 116 by means of a corresponding control signal 119. At a time t1, a maximum flow rate or volume flow for the one valve module 3 is achieved, and therefore it is necessary to connect the second valve module 3 of the valve assembly 103 by means of the control signal 120. The connection of said second valve module 3 is carried out whilst simultaneously maintaining the control signal 119 and the fluid volume flow 116, which is linked thereto, for the first valve module 3. In the same way, at the time t2, the connection of the third valve module 3 by the control signal 121 is carried out whilst maintaining the control signals 119 and 120 and the fluid volume flows 116 and 117, which are linked thereto, for the two other valve modules 3] [0046, 0049-0053].
Berner teaches output control signal to control a plurality of valve based on maximum flow rate for respective valve and fluid flow requirement. Berner does not explicitly teach, but SOMEYA teaches output control signal to operate the motor for controlling valve to meet actual fluid flow requirement. Especially, SOMEYA teaches a drive quantity controller controlling a drive quantity for valve rod by a driver so that a fluid with a desired flow rate flows within the flow path wherein the driver comprises a motor wherein an output torque can be varied, a differential pressure detector detecting, as a differential pressure across the valve unit, a differential pressure between a pressure of a fluid on a primary side of the valve unit and a pressure of a fluid on a secondary side of the valve unit, an actual flow rate controller calculating an actual flow rate of a fluid flowing in the flow path based on the differential pressure across the valve unit, detected by the differential pressure detector, wherein the drive quantity controller uses, as a measured value for a flow rate, an actual flow rate of the fluid that flows in the flow path, calculated by the actual flow rate calculator, to control a drive quantity of the valve rod by the driver so that this flow rate measured value will match a flow rate setpoint by operating the motor to output a torque corresponding to the detected differential pressure [0032-0033, 0039-0044, 0049-0055].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Berner and SOMEYA with the teachings of Lehnert for the purpose of providing a flow rate controlling valve capable to supply an appropriate torque for appropriate flow rate control based on maximum flow rate of the respective valve and actual flow rate requirement.
As to claim 2, Lehnert teaches a communications mechanism coupled to the processing circuit [0030-0031, 0035, 0110]. 
As to claim 5, Berner teaches wherein device identifying information comprises a flow requirement [0046, 0049-0053].
As to claim 7, Lehnert teaches wherein device identifying information comprises a performance profile [0033-0034, 0058, 0119-0121, 0126]. 
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert in view of Berner and SOMEYA, and further in view of Smaidris et al. (hereinafter “Smaidris”) (US 2011/0205055 A1).
As to claim 3, Lehnert and Berner and SOMEYA do not explicitly teach the communications mechanism is configured to transmit the integrated device location to an external device. However, Smaidris teaches a valve malfunctioning detection method and system for detecting malfunctioned valve from a plurality of valves and reporting failure indication includes location information of the malfunctioned valve wherein a communications mechanism is configured to transmit the integrated device location to an external device [0034]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Smaidris with the teachings of Lehnert and Berner and SOMEYA for the purpose of using a locating device to report the location of a faulty device so the malfunctioned device can be readily located by technician for maintenance.
As to claim 4, Smaidris teaches the external device is at least one of a supervisory controller and a mobile device [0033-0034, 0044]. Lehnert teaches the external device is at least one of a supervisory controller and a mobile device [0030-0031, 0035, 0110].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehnert in view of Berner and SOMEYA, and further in view of Burt (US 2014/0277764 A1).
As to claim 6, Lehnert teaches wherein device identifying information comprises a flow requirement [0037-0038, 0041-0042, 0052-0053]. Lehnert also teaches wherein device identifying information comprises a performance profile [0033-0034, 0058, 0119-0121, 0126]. Lehnert does not explicitly teach a stroke length. However, Burt teaches detecting a stroke length of a valve has changed due to debris in the valve or valve component malfunction. This is detected by a comparison between the actuator's current operating stroke range and operating force and the initial stroke range and operating force that is retentively stored in the actuator [0151]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Burt with the teachings of Lehnert and Berner and SOMEYA for the purpose of detecting current operating stroke range of a valve to determine whether an valve malfunction so the malfunctioned device can be inspected and repaired in situ by a technician.
Response to Arguments
Applicant’s arguments filed December 9, 2020 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/           Primary Examiner, Art Unit 2115